DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed November 24, 2021 in which claim 1 was amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,793,808. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention encompass those of the patent.  Claim 1 of the present invention is a combination of the claims in the patent and claim 19 of the present invention is set forth in claim 2 of the patent.  The addition of the organic liquid is encompassed by the soap composition of the patent because the patent is open to the additional components.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,059,089 in view of Lovin Soap (both references appear on the PTO-1449).
 	GB teaches a toilet soap composition in which substantially all the fatty acid radicals are substantially saturated fatty acid radicals containing from 10 to 18 carbon atoms. The fatty acid radicals being partially saponified as mixed sodium and potassium soaps (see page 1, lines 33-43). The amount of saponified fatty acid radicals being such that the toilet soap compositions contain from 8% to 20% of free fatty acids, water and 0.3% to 3.0 % of sodium chloride (see page 1, lines 47-52). The C10-C14 fatty acids may be derived from coconut and/or palm kernel oil (see page 1, lines 55-57). Example II contains coconut oil and tallow oil.
 	The ratio of sodium hydroxide to potassium hydroxide is from 5:1 to 2:1 (page 1, lines 87-88). GB teaches that it is not necessary that the soap compositions 
 	GB does not specifically teach a neutralizing step. However, Lovin meets this limitation. Lovin teaches that soaps are neutralized by use of citric acid (see Lovin, second and third paragraphs).
 	It would have been obvious to one of ordinary skill in the art to neutralize the soap because the skilled artisan would desire that the pH of the soap is not too alkaline, as taught by Lovin and especially since the soap of GB is a bath soap.
 	Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
  	Applicant argues that GB ‘089 teaches away from the fatty acids mixed with natural oils and the use of 10% or less by wt of chloride salts.
 	The examiner respectfully disagrees.  Claim 19 does not recite the presence of natural oils or any amount of chloride salt and GB teaches natural oils in Example 2. With respect to the amount of salt used in GB, it is taught that up to 3% of salt may be used.  The prior art does make a prima facie case of obviousness.	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17013061/20211204